The respondents deliberately failed to advise the committee on character and fitness of certain shortcomings in each of their lives, which should have been disclosed in order that the committee might be fully advised of incidents of their lives which might have affected their characters. Nothing presented before the official referee exculpates or excuses them. On the contrary, the official referee has found, and the proof warrants a finding, that the respondents testified falsely before him when they insisted they did not know another was doing a wrongful and illegal act in their behalf. The court cannot treat seriously the proffered excuse that they took the advice of a lawyer of long experience in answering in the negative a question which it is now conceded should have been answered in the affirmative. The most favorable aspect of that phase of the case for them is that they sought the advice in preparation of a defense to a possible charge that the facts were concealed, for it is now conceded that the advice was illy given. The motions to confirm the report of the official referee are granted, the licenses issued to the respondents are revoked on the ground that they were procured by fraud, and their names ordered to be struck from the roll of attorneys. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.